Vacated by Supreme Court, filed January 7, 2008



                               UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-4142



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

             versus


MARVIN WILBERT POWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:04-cr-356-F)


Submitted:    April 18, 2007                   Decided:   May 7, 2007


Before WILKINS, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Susan L. Ferguson, CRIMINAL DEFENSE ASSOCIATES, Woodland Hills,
California, for Appellant. George E. B. Holding, United States
Attorney, Anne M. Hayes, Jennifer P. May-Parker, Assistant United
States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marvin Powell was convicted on five counts charging him with

(1) possession with intent to distribute 50 grams or more of crack

cocaine   and   an   unspecified      amount   of    cocaine     powder;   (2)

conspiracy to possess with intent to distribute 50 grams or more

of crack cocaine and an unspecified amount of cocaine powder; (3)

possession    with   intent    to   distribute      marijuana;    (4)    using,

carrying, or possessing a firearm during a drug trafficking crime;

and (5) possession of a firearm by a felon.                    Based on drug

quantities detailed in the presentence report, the Sentencing

Guidelines recommended a sentence for each of Counts 1 and 2 in

the range of 292 to 365 months’ imprisonment.               The Sentencing

Guidelines also recommended a sentence of 60 months’ imprisonment

on Count 3; a mandatory consecutive sentence of 60 months on Count

4; and a sentence of 120 months on Count 5.             The district court

grouped the sentences on Counts 1 and 2, and, at the request of

the   government,    imposed   a    variance   sentence    of    240    months’

imprisonment for those counts.             It also imposed a 60 month

consecutive sentence for the conviction on Count 4, for a total of

300 months’ imprisonment. It imposed the sentences recommended in

the presentence report on Counts 3 and 5, to run concurrently with

the sentences imposed on Counts 1, 2, and 4.

      Powell challenges his 300-month total sentence, contending

that (1) the district court’s finding of drug quantities was


                                     -2-
unsupported by the evidence, and (2) the Sentencing Guidelines’

100 to 1 ratio of punishment for crack cocaine and cocaine powder

is unreasonable.         Finding no error, we affirm.

       The    presentence     report    recommended      finding      that     the

conspiracy involved 18.4034 kilograms of crack cocaine, 21.09

kilograms of cocaine powder, and 3.7755 kilograms of marijuana.

The district court adopted these recommendations as findings,

concluding that these quantities were supported by the evidence at

trial.       We readily conclude that the district court’s findings

were not clearly erroneous.

       First, pursuant to a search warrant, police seized from

Powell’s residence 126 grams of crack cocaine, 239.3 grams of

cocaine powder, and 1053.9 grams of marijuana.                     In addition,

Powell’s      co-conspirator    testified      at   trial   that    after     some

preliminary dealings with Powell involving, conservatively, 12

ounces of cocaine powder and 4 ounces of crack cocaine and then

later 250 grams of cocaine powder and 250 of crack cocaine, Powell

began dealing in large quantities of both crack cocaine and

cocaine powder.      He testified that Powell received “at least” one

kilogram of cocaine each week during the period from August 2002

until May 2003, and each week he cooked from one-half kilogram to

one    kilogram   into     crack.    This     evidence   amply     supports    the

district court’s finding of drug quantities.                Moreover, we note

that    the    court’s    finding   that     the   conspiracy    involved     18.4


                                       -3-
kilograms of crack cocaine is more than ten times the amount (1.5

kilograms   of   crack)   required   to   support   the   292-365   month

sentencing range recommended by the presentence report.        And this

does not even take into account the cocaine powder and marijuana

involved in the conspiracy.

     In addition, the district court imposed a variance sentence

on Counts 1 and 2 that was substantially lower than the bottom of

the recommended range -- over 50 months lower.       This was generous

to Powell in view of the large quantities of drugs involved.

     We reject Powell’s challenge of the 100 to 1 ratio of

punishment provided in the Sentencing Guidelines for crack cocaine

and cocaine powder, based on our previous, controlling authority.

See United States v. Eura, 440 F.3d 625, 633-34 (4th Cir. 2006).*

     Accordingly, the sentence of the district court is



                                                              AFFIRMED.




     *
      Powell filed a motion to supplement the record to demonstrate
that he had raised this issue below, preserving it for appeal. We
grant that motion.

                                 -4-